1

2

3

4

5                                UNITED STATES DISTRICT COURT
6                                       DISTRICT OF NEVADA
7                                                   ***
8     ZACKERY CRABTREE,                                Case No. 3:19-cv-00479-LRH-CBC
9                                        Petitioner,
             v.                                                      ORDER
10

11    WILLIAM GITTERE, et al.,
12                                   Respondents.
13

14          Petitioner has filed an application to proceed in forma pauperis with an attached

15   petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. ECF No. 1. The court

16   finds that petitioner can pay the full filing fee of $5.00.

17          IT IS THEREFORE ORDERED that the application to proceed in forma pauperis

18   (ECF No. 1) is denied. Petitioner shall have 30 days from the date that this order is

19   entered to have the filing fee of $5.00 sent to the Clerk of the Court. Failure to comply

20   will result in the dismissal of this action.

21          IT IS FURTHER ORDERED that the Clerk shall send petitioner two copies of this

22   order. Petitioner is ordered to make the necessary arrangements to have one copy of

23   this order attached to the check paying the filing fee.

24          DATED this 16th day of August, 2019.

25
                                                          LARRY R. HICKS
26                                                        UNITED STATES DISTRICT JUDGE
27

28
